Citation Nr: 0730780	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  07-01 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected pruritus ani.

2.  Entitlement to a compensable evaluation for the service-
connected postoperative bilateral inguinal hernias.

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected headaches as residuals of meningitis.

4.  Entitlement to an evaluation in excess of 60 percent for 
the service-connected chronic bronchitis with asthma.

5.  Entitlement to a compensable evaluation for the service-
connected residuals of papilloma removal, right palate.

6.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of meniscectomy, right knee.

7.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected degenerative joint disease of the right 
knee.

8.  Propriety of the reduction in evaluation of the service-
connected bilateral hearing loss from 20 percent to 10 
percent, effective July 12, 2006.

9.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected bilateral hearing loss.

10.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESSES AT HEARING ON APPEAL

The veteran and his stepson.


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1947 to 
January 1950, from May 1950 to May 1954, and from June 1954 
to January 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 RO rating decision.

In December 2006, during the pendancy of the appeal, the RO 
issued a rating decision increasing the evaluation of the 
service-connected chronic bronchitis with asthma from 30 
percent to 60 percent, effective December 1, 2005 (the date 
the RO received the instant request for higher rating).  
Inasmuch as rating higher than 60 percent is available, and 
inasmuch as a claimant is presumed to be maximum available 
benefit for a given disability, the claim for higher rating 
for this disability as reflected on the title page remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  
 
The veteran testified before the undersigned Acting Veterans 
Law Judge (AVLJ) in a videoconference hearing from the RO in 
August 2007.  The Board notes that during that hearing the 
veteran withdrew his appeal on the issue of entitlement to 
separate 10 percent ratings for the service-connected 
bilateral tinnitus, as reflected in the hearing transcript.

In August 2007 the undersigned AVLJ granted the motion of the 
representative for advancement of the appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a) (West 2002 & Supp. 
2007) and 38 C.F.R. § 20.900(c) (2007).  

The issue of evaluation of the service-connected bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.

2.  Medical evidence does not show that the veteran has 
current active pruritus ani or any current active residuals 
thereof.
 
3.  Medical evidence does not show that the veteran has 
current active bilateral inguinal hernias or any current 
active residuals thereof.
 
4.  The veteran suffers non-prostrating headaches several 
times per month as residual to his meningitis.

5.  The veteran's service-connected bronchitis is manifested 
by Forced Expiratory Volume in one second of 54 percent of 
predicted; the veteran is not shown to have more than one 
attack per week with episodes of respiratory failure, or 
daily use of systemic corticosteroids or immuno-suppressive 
medications.

6.  Medical evidence does not show that the veteran has 
current active papilloma of the palate or any current active 
residuals thereof.

7.  The veteran's service-connected right knee meniscectomy 
is manifested by slight instability.

8.  The veteran's service-connected right knee degenerative 
joint disease is manifested by pain; he also has limitation 
of extension, but medical opinion attributes that limitation 
entirely to intercurrent nonservice-connected causes.

9.  The veteran was not afforded notice of the proposed 
reduction in the 20 percent evaluation for his service-
connected bilateral hearing loss, as required by regulation, 
before the reduction was affected.

10.  The veteran's service-connected disabilities alone are 
not shown to preclude him from performing substantially 
gainful employment consistent with his educational and 
occupational background.  





CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the service-
connected pruritus ani are not met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 4.7, 
4.20, 4.114 including Diagnostic Code 7337 (2007).

2.  The criteria for a compensable rating for the service-
connected bilateral inguinal hernias are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.3, 4.7, 4.20, 4.114 including Diagnostic Code 
7338 (2007).

3.  The criteria for a rating in excess of 10 percent for the 
service-connected headaches, as residual to meningitis, are 
not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.124 including 
Diagnostic Code 8019-8100 (2007).

4.  The criteria for a rating in excess of 60 percent for the 
service-connected bronchitis with asthma are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.3, 4.7, 4.20, 4.97 including Diagnostic Codes 
6600 and 6602 (2007).

5.  The criteria for a compensable rating for the service-
connected post-operative residuals of papilloma of the right 
palate are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.97 
including Diagnostic Code 6516, and 4.114 including 
Diagnostic Code 7200. (2007).

6.  The criteria for a rating in excess of 10 percent for the 
service-connected residuals of meniscectomy, right knee, are 
not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5257 to 5261 (2007).  

7.  The criteria for a rating in excess of 10 percent for the 
service-connected degenerative joint disease of the right 
knee disability are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.40, 
4.45, 4.71a including Diagnostic Codes 5257 to 5261 (2007).  

8.  The reduction in evaluation of bilateral hearing loss 
from 20 percent to 10 percent, effective July 12, 2006, was 
improper and is void ab initio.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.105(e) (2007); Greyzck v. 
West, 12 Vet. App. 288, 292 (1999).

9.  The criteria for a total rating based on individual 
unemployability due to service-connected disability are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The RO sent the veteran a letter in December 2005, prior to 
the rating decision on appeal, advising him that to show 
entitlement to a higher rating the evidence must show that 
the service-connected condition had increased in severity.  
The letter also invited the veteran to apply for a TDIU, and 
enclosed an application form, which the veteran executed and 
returned to the RO within the same month.  The veteran had 
ample opportunity to respond prior to issuance of the rating 
decision in August 2006.

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for increased rating and his claim for a 
TDIU, and that he has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the December 2005 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The December 2005 letter advised the veteran that VA is 
responsible for getting relevant records in the custody of 
any Federal department or agency, and that VA would provide 
medical examination as appropriate.  The letter also advised 
the veteran that VA would make reasonable efforts the get 
relevant records not held by a Federal agency, but that it is 
the responsibility of the claimant to ensure that VA receives 
all requested records not in the possession of a Federal 
agency.  

The December 2005 letter specifically asked the veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded ample opportunity to submit such 
information and/or evidence.  After the issuance of the 
December 2005 letter the veteran had ample opportunity to 
respond prior to the Statement of the Case (SOC) in December 
2006 and before the file was forwarded to the Board for 
appellate review.

Neither in response to the documents cited hereinabove nor at 
any other point during the pendency of this appeal has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  
This was accomplished in the SOC, which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, which was 
done in a letter in March 2006.  Further, the Board's action 
herein does not result in assignment of an effective date and 
accordingly poses no possibility of prejudice under the 
notice requirements of Dingess as regards a claim for 
increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's complete service medical records (SMR) and 
post-service VA medical records are in the claims file, as 
are medical records from those non-VA providers identified by 
the veteran as having relevant evidence.  Neither the veteran 
nor his representative has identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claim is adjudicated.  

The veteran has been afforded a hearing before the Board, 
during which he and his stepson provided testimony in support 
of his claims, and he has been afforded appropriate medical 
examinations.    

The evidence does not show that the veteran's claimed 
service-connected disabilities have become more severe since 
the last examination in August 2006, and VA subsequent VA 
outpatient treatment records are consistent with the 
examination.   Accordingly, remand for a new VA examination 
is unlikely to produce any benefit to the veteran.  Remands 
that would only result in imposing additional burdens on VA, 
with no benefit flowing to the claimant, are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

a.  Evaluation of service-connected disabilities

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
 
The veteran had a VA medical examination in August 2006 for 
the purpose of evaluating the service-connected disabilities 
on appeal.  The examiner reviewed the claims file and noted 
the veteran's subjective history, as well as the examiner's 
clinical observations, medical conclusions and supporting 
rationale.  The examiner's comments on each specific 
disability are noted below.

The file also contains VA medical records current to March 
2007.  There is nothing in those VA treatment records that is 
inconsistent with the August 2006 medical examination.  To 
the degree that the VA treatment notes relate to any of the 
disabilities on appeal, they are discussed below with those 
disabilities.


Evaluation of pruritus ani

The veteran's pruritus ani is rated under the provisions of 
38 C.F.R. § 4.114 (schedule of ratings, digestive system), 
Diagnostic Code (DC) 7337 (pruritus ani).

DC 7337 states that the condition is rated according to the 
underlying condition.  In this case, medical evidence does 
not show that the veteran has current active pruritus ani or 
any current active residuals on which the condition can be 
rated.

The veteran had a VA medical examination in August 2006 in 
support of evaluating the service-connected disabilities on 
appeal.  The examiner reviewed the claims file and noted the 
veteran's subjective history, as well as clinical 
observations, medical conclusions and supporting rationale.  

In specific regard to the service-connected pruritis ani, the 
veteran reported that he had no current problems with 
pruritis, and the examiner noted that review of the medical 
records substantiated that there had been no complaints of 
related problems in recent years.  There was no itching or 
rash, and the veteran did not currently require medications.  
Family members reported concern about bedsores, since the 
veteran is sedentary (wheelchair-bound), but this was not 
related to pruritus ani.

On examination, the veteran's skin was clear.  There was no 
sign of pruritus.  The examiner's assessment was pruritus, 
with no residuals found and no complaints.

VA treatment records show that the veteran was discharged 
from a non-VA hospital in August 2006 with a rash and 
ulceration in the groin and buttocks.  Clinical examination 
revealed a yeast infection and thrush infection; the 
clinician noted that the veteran is incontinent.

The veteran testified before the Board that he experiences 
daily itching in the anal area.  A layperson is competent to 
testify in regard to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

However, even granting as credible that the veteran 
experiences anal itching, there are no applicable DCs under 
38 C.F.R. § 4.114 (disorders of the digestive system, 
including pruritus ani and other disorders of the anus or 
rectum) or by analogy under 38 C.F.R. § 4.114 (disorders of 
the skin) that assign a compensable rating for anal itching, 
alone.

Based on review of the evidence above, the Board finds that a 
compensable rating for the service-connected pruritus ani 
must be denied.


Evaluation of inguinal hernias 

The veteran's inguinal hernias are rated under the provisions 
of 38 C.F.R. § 4.114 (schedule of ratings, digestive system), 
DC 7338 (inguinal hernia).

The rating criteria of DC 7338 are as follows:

A rating of 60 percent is assigned for large postoperative 
recurrent hernias that are not well supported under ordinary 
conditions, and not readily reducible when considered 
inoperable.

A rating of 30 percent is assigned for small, post-operative 
recurrent hernias or unoperated irremediable hernias that are 
not well-supported by truss or not readily reducible.

A rating of 10 percent is assigned for postoperative 
recurrent hernias that are recurrent, readily reducible, and 
not well supported by truss or belt.

A noncompensable rating is assigned for hernias that are 
small, reducible, or without true hernia protrusion, and for 
hernias that are not operated but remediable. 

Under DC 7338, add 10 percent for bilateral involvement, 
provided the second hernia is compensable.  This means that 
the more severely disabling hernia is to be evaluated, and 10 
percent only is added for the second hernia, if the latter is 
of a compensable degree.  DC 7338, Note. 

The August 2006 VA medical examination cited above is the 
most recent of record regarding the service-connected 
inguinal hernias. The veteran reported having had bilateral 
hernia surgery in service but no surgery thereafter.  The 
examiner noted that the surgical incisions had healed 
completely and invisibly.  The veteran had absolutely no 
symptoms in the abdomen or skin; specifically, there was no 
skin breakdown, malignancy, or ventral hernia.  The veteran 
voiced no complaints about the condition.

On examination, careful inspection revealed no clear residual 
scars, as they had faded into the skin folds.  There was no 
tenderness, and the examiner could make no findings related 
to herniorrhaphies.  The examiner's assessment was inguinal 
hernia surgery bilaterally, with no residuals found and no 
complaints.

The veteran testified before the Board that his hernia is 
manifested by pain when urinating.  He also stated that the 
area is painful when touched.  As noted above, a layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology, including pain.  Heuer, 7 Vet. App. at 384 
(1995).

However, even granting the credibility of the veteran's 
reported pain with urination and sensitivity to touch, the 
rating schedule does not provide a separate rating for pain 
alone.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Schedular compensation for this disability clearly requires a 
recurrent, readily reducible hernia that is not well 
supported by truss or belt.  Even giving full credit to the 
veteran's subjective report of pain on urination, there is no 
evidence of an actual hernia, or of active residuals of 
surgery (scar, etc.) for which compensation can be granted.

The Board accordingly finds that a compensable rating for 
inguinal hernias must be denied.


Evaluation of headaches

The veteran's headaches are rated under the provisions of 
38 C.F.R. § 4.124(a), (schedule of ratings, neurological and 
convulsive disorders), DC 8019 (meningitis).

DC 8019 states that the condition is rated according to the 
residuals, but at least 10 percent.   The residuals - 
headaches - are rated under DC 8045 (brain disease due to 
trauma) or DC 8100 (migraines).

Under DC 8045, 10 percent is the highest rating assignable 
for purely subjective complaint such as headache, dizziness, 
insomnia, etc. 

The rating criteria for DC 8100 are as follows:

A rating of 50 percent is assigned with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

A rating of 30 percent is assigned with characteristic 
prostrating attacks occurring an average of once per month 
over the past several months.

A rating of 10 percent is assigned with characteristic 
prostrating attacks averaging one in two months over the past 
several months.

A noncompensable rating is assigned with less frequent 
attacks.

Neither the rating criteria nor applicable case law defines 
"prostrating."  By way of reference, the Board notes that 
according to Webster's New World Dictionary of American 
English, College Edition (1986) p. 1080, "prostration" is 
defined as "utter physical exhaustion or helplessness."  
Similarly, Dorland's Illustrated Medical Dictionary (28th Ed. 
1994) p. 1367 defines "prostration" as "extreme exhaustion 
or powerlessness."

The August 2006 VA medical examination cited above is the 
most recent of record regarding the service-connected 
headaches. The examiner noted history of meningitis, with no 
activity or complaints in recent years according to the 
medical record.  However, the veteran reported severe 
headaches 7 to 8 times per year, treated with over-the-
counter medication and lasting for approximately one hour 
with medication.  The headaches are associated with 
photophobia but not with phonophobia.  The veteran denied 
nausea, vomiting, visual loss, weakness, fatigue or 
functional loss related to the headaches.  

The examiner noted that the veteran had neurological problems 
not related to the meningitis, notably a left-sided stroke in 
1996.  However, the meningitis-related headaches are 
unrelated to the stroke.  The examiner's assessment was 
headaches secondary to meningitis, with no change.   

The veteran testified before the Board that he experiences 
headaches three to four times per month; once per month the 
headaches cause him to lie down.  

On review of the evidence above, the Board accepts as 
credible that the veteran experiences headaches.  However, 
there is no medical or objective lay evidence that these 
headaches are "prostrating."  The veteran testified that he 
takes over-the-counter pain medication and that he 
occasionally has to lie down, but this does not equate to 
"prostration" as understood to be associated with migraine.
  
The Board accordingly finds that the claim for an evaluation 
in excess of 10 percent for headaches must be denied.


Evaluation of bronchitis with asthma

The veteran's disability is rated under the provisions of 
38 C.F.R. § § 4.97 (schedule of ratings, respiratory system).  
The disorder may be rated under DC 6600 (chronic bronchitis) 
or DC 6602 (bronchial asthma), both of which have the same 
rating criteria.

The rating criteria of DC 6600 and DC 6602 are as follows:

A rating of 100 percent is assigned for Forced Expiratory 
Volume in one second (FEV1) less than 40 percent of 
predicted, or ratio of Forced Expiratory Volume in one second 
to Vital Forced Capacity (FEV1/FVC) less than 40 percent, or 
more than one attack per week with episodes of respiratory 
failure, or daily use of systemic (oral or parenteral) 
corticosteroids or immuno-suppressive medications.

A rating of 60 percent is assigned for FEV1of 40 to 55 
percent of predicted, or FEV1/FVC of 40 to 55 percent, or at 
least monthly visits to a physician for required care of 
exacerbation, or intermittent (at least three times per year) 
courses of systemic (oral or parenteral) corticosteroids. 

The veteran had a VA Pulmonary function test (PFT) in July 
2006.  Before bronchodilator, FEV1 was 47 percent and 
FEV1/FVC was 69 percent.  After bronchodilator, FEV1 was 60 
percent and FEV1/FVC was 69 percent.  The pulmonologist's 
impression was FVC, FEV1 and FEV/FVC ratio moderately 
decreased, but significant improvement in FVC and FEV1 after 
bronchodilator.    

The August 2006 VA medical examination cited above is the 
most recent of record regarding the service-connected 
bronchial asthma.  The veteran reported that his primary 
symptom was wheezing, controlled by inhaler three times per 
day.  He reported no productive cough, sputum, hemoptysis, or 
anorexia, although he had lost his appetite and his ability 
to taste food (probably related to stroke).  Because the 
veteran was sedentary (wheelchair-bound) he could not comment 
about dyspnea on exertion.  The veteran denied asthma attacks 
and denied using oxygen.  

The examiner noted that the veteran was incapacitated because 
medical problems other than respiratory complaints.  The 
veteran had pneumonia in March 2005 and October 2005, but 
this was not related to a bronchitis or asthma attack.

On examination, the lungs were clear to auscultation (the 
veteran had used his inhaler that morning).  There were no 
rales, rhonchi or wheezes.  The veteran's breath sounds were 
clear but slightly reduced at the bases bilaterally.

The examiner's assessment was bronchitis/asthma, noting that 
PFT spirometry had shown moderate decreased FVC and FEV but 
significant improvement with bronchodilator.  The examiner 
also noted mixed obstructive/restrictive defect.

The RO subsequently asked the examiner to comment on the 
discrepancy in PFT between FEV1, which would warrant a 
schedular rating of 30 percent, and FEV1/FVC, which would 
warrant a schedular rating of 60 percent.  The examiner 
responded by addendum that FEV1 is the "gold standard" in 
measuring the respiratory disability.

VA clinical note in October 2006 shows that the veteran 
reported occasional episodes of shortness of breath; he 
stated that inhalers did not seem to be working.  The veteran 
denied chest pressure or tightening.  On clinical examination 
the lungs were clear to auscultation and percussion, without 
rales or rhonchi.

The veteran testified before the Board that his service-
connected bronchitis causes shortness of breath and chest 
pain and tightness, sensitive to humidity and temperature.  
The veteran stated that his condition had become worse since 
the July 2006 PFT in terms of coughing and shortness of 
breath, although he denied any further medical treatment and 
also denied productive cough.
 
Based on the evidence above, the Board notes that the 
veteran's most recent PFT results are squarely within the 
criteria for the current 60 percent rating.  The higher 100 
percent rating requires FEV1 less than 40 percent of 
predicted, or FEV1/FVC less than 40 percent, or more than one 
attack per week with episodes of respiratory failure, or 
daily use of systemic corticosteroids or immuno-suppressive 
medications; none of these symptoms are shown in this 
veteran's case.

Accordingly, the Board finds that an evaluation in excess of 
60 percent for the service-connected bronchial asthma must be 
denied.


Evaluation of papilloma removal, right palate

The RO rated this disability under the criteria of 38 C.F.R. 
§ 4.97 (schedule of ratings, respiratory system), DC 6516 
(chronic laryngitis).  As the disability is of the palate, 
the disability may also be rated under the criteria of 
38 C.F.R. § 4.114 (schedule of ratings, digestive system, DC 
7200 (injuries of the mouth).

Under DC 6516, a 10 percent rating is warranted for 
hoarseness with inflammation of the cords or mucous 
membranes.  Under DC 7200, mouth injuries are rated based on 
disfigurement or impairment of function of mastication.  

The August 2006 VA medical examination cited above is the 
most recent of record regarding the service-connected 
papilloma of the palate.  On examination, the palate was 
completely clear, with no obvious scars or lesions.  The 
examiner stated that the papilloma appeared to be completely 
resolved.

The examiner's impression was papilloma of the right palate, 
status post surgery, with no residuals found and no 
complaints.

The most recent VA outpatient treatment note in February 2007 
shows that the veteran specifically denied difficulty with 
swallowing, nausea or vomiting.  

However, the veteran testified before the Board in August 
2007 that the papilloma is manifested by occasional sore 
throat and pain when swallowing, and the veteran's stepson 
testified that the veteran experiences difficulty swallowing 
and sometimes vomits his medications.

As noted above, a layperson is competent to testify in regard 
to the onset and continuity of symptomatology, including 
pain.  Heuer, 7 Vet. App. at 384.  However, a layperson is 
not considered capable of opining, however sincerely, in 
regard to causation of a disability.  Routen v. Brown, 10 
Vet. App. 183, 187 (1997); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Bostain v. West, 11 Vet. App. 124, 127 (1998).
 
In this case, there is no evidence that the reported current 
intermittent sore throat and swallowing difficulty are 
related to in-service papilloma surgery, and in fact such a 
theory is contradicted by the medical examiner's observation 
that the papilloma had "completely resolved."

Further, even if arguendo the reported intermittent sore 
throat and swallowing difficulty were accepted as related to 
the papilloma, there are no DCs relating to the mouth or 
esophagus under which these reported symptoms would be 
compensable.

Based on the evidence and analysis above, the Board finds 
that a compensable evaluation for residuals of papilloma 
removal must be denied.




Evaluation of right knee disorders: meniscectomy and 
degenerative joint disease

Disabilities of the knee are rated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5256 to 5263.

A claimant can have separate ratings for limitation of 
extension and limitation of flexion.  See VAOPGCPREC 9-2004.  
Also, a claimant can have separate ratings for limitation of 
motion under DC 5260 (limitation of flexion) and/or 5261 
(limitation of extension), and for recurrent subluxation or 
lateral instability under DC 5257.   

The Board notes in this regard that if a veteran has separate 
and distinct manifestations relating to the same injury, he 
should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).  However, 38 U.S.C.A. § 1155 implicitly 
contains the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice or 
more for the same symptomology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding.  Esteban, 
id. at 261, citing Brady v. Brown, 4 Vet. App. 203 (1993)

The rating criteria for limitation of motion under DC 5260 
and 5261 are as follows:

A rating of 10 percent may be assigned for flexion limited to 
45 degrees and for extension limited to 10 degrees.  

A rating of 20 percent may be assigned for flexion limited to 
30 degrees and for extension limited to 15 degrees.  

A rating of 30 percent may be assigned for flexion limited to 
15 degrees and for extension limited to 20 degrees.  

A rating of 40 percent may be assigned for extension limited 
to 30 degrees.  

A rating of 50 percent may be assigned for extension limited 
to 45 degrees.

The Board notes that under the VA rating schedule normal 
range of motion of the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71a, Plate II.  

The rating criteria for recurrent subluxation or lateral 
instability under DC 5257 are as follows:  

A rating of 10 percent may be assigned for "slight" 
disability.  

A rating of 20 percent may be assigned for "moderate" 
disability.  

A rating of 30 percent may be assigned for "severe" 
disability.  

The terms "slight,""moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

Finally, the Board notes that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher disability rating when 
functional loss due to limited or excessive movement, pain, 
weakness, excessive fatigability, or incoordination is 
demonstrated, to include during flare-ups and with repeated 
use, if those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are 
to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  However, the rating schedule does not provide 
a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  

The August 2006 VA medical examination cited above is the 
most recent of record regarding the service-connected right 
knee disorders.  The veteran reported that he had not walked 
for the last four years due to a combination of factors 
including left-side weakness related to stroke, spinal 
stenosis, peripheral neuropathy, and bilateral knee pain.  
However, before he ceased walking he had experienced 
increased pain when climbing stairs or inclines; he also 
reported grinding, popping and instability ("giving out") 
although no locking.

The veteran was observed to keep the knee at a 90-degree 
position (the veteran is wheelchair-bound) as the most 
comfortable.  The veteran was unable to fully straighten or 
bend either knee.  The veteran experienced pain when moving 
the right knee, but not when sitting still.  The veteran 
reported taking pain medication for multiple pain problems, 
approximately 50 percent of which were related to the knee.  
The veteran had not noticed swelling, redness or heat but did 
cite stiffness, fatiguing and lack of endurance.  

The examiner noted no subluxation or inflammatory arthritis.  
The examiner stated that the right knee disorder contributed 
to the veteran's sedentary condition but was not the sole 
cause thereof.

On examination, the right knee showed no swelling or 
effusion, and was not tender to palpation.  There were well-
documented flexion contractures bilaterally resulting from 
having been wheelchair-bound for four years without 
exercising or stretching.  Range of motion bilaterally was 
35-100 degrees, with mild-to-moderate pain through the range 
of motion.  Repetition was not additionally limited by pain, 
fatigue, incoordination or weakness.  The veteran had poor 
muscle tone and atrophy bilaterally.  McMurray's was 
negative, and Lachman's revealed no significant laxity.  
Anterior drawer sign caused pain in both knees with no 
significant laxity.  The examiner noted that the veteran was 
unable to stand up because of a combination of problems, not 
specifically because of his right knee, which made it 
difficult to fully examine the knee; however, the veteran had 
reported that the knee gave out occasionally when the veteran 
was still ambulatory.

The examiner's assessment was right knee meniscectomy and 
degenerative joint disease (DJD) with chronic pain, 
contractures and lack of use of the lower extremities after 
stroke, complicated by diabetic neuropathy and multiple other 
medical problems that left the veteran wheelchair-bound, all 
contributing to or causing the contractures in both knees.  
The veteran continues to have daily pain in the right knee.

The RO subsequently asked the examiner to comment as to the 
degree to which the veteran's range of motion (35 degrees to 
100 degrees) was attributable to service-connected residuals 
of meniscectomy and DJD, versus nonservice-connected flexion 
contractures or other intercurrent causes.  The examiner 
replied by addendum that it was not possible to respond with 
absolute certainty, but it is more likely than not that the 
decreased range of motion - to include the entire lack of 
extension - is due to contractures.  The examiner noted in 
support of his opinion that prior to the stroke, which left 
the veteran wheelchair-bound (and thus led to the eventual 
development of the contractures), the veteran had been able 
to stand and walk with adequate range of motion.

The veteran testified before the Board that he experiences 
constant pain in the knee, ameliorated by pain medication and 
heat.  He also testified that the knee is painful to touch.  
The veteran testified that the knee is so unstable as to make 
it impossible to stand.  

In applying the evidence above to the rating criteria for the 
service-connected degenerative joint disease, the Board notes 
that painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion.  
VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  As the veteran is shown 
to have DJD, and as the examiner has objectively verified 
pain, the Board finds that the veteran is entitled to at 
least 10 percent.

However, the Board finds that the veteran is not entitled to 
compensation for limitation of motion.  His range of motion 
on examination was extension to 35 degrees and flexion to 100 
degrees; this limitation of extension is compensable under 
the rating schedule, but the examiner clearly stated that the 
entire limitation of extension is due to intercurrent causes.

The Board is precluded from differentiating between the 
symptomology attributable to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App.181, 182 (1988) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  In this case, medical 
evidence provides the requisite differentiation.

Accordingly, the Board finds that the veteran is entitled to 
10 percent for pain associated with the DJD, but no more, and 
the claim for increased rating must be denied.

In regard to the service-connected meniscectomy, the Board 
notes that the veteran has been assigned 10 percent for 
instability.  The examiner was unable to quantify the degree 
of instability because the veteran is wheelchair-bound and 
thus unable to fully perform the requisite tests.  The Board 
notes, however, that the VA examiner found that there was 
"no significant laxity" of the knee on examination.  
Accordingly, medical evidence shows that the instability is 
"slight" rather than  
"moderate" or "severe."

Based on the evidence and analysis above, the Board finds 
that ratings in excess of 10 percent for the meniscectomy of 
the right knee and for DJD of the right knee must be denied. 


Benefit of the Doubt

In arriving at the disability evaluations above, the Board 
has considered the benefit-of-the-doubt rule.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this case, the preponderance of the evidence shows that 
the veteran's disabilities more closely approximate the 
current disability ratings.  Accordingly, the benefit-of-the-
doubt rule does not apply.  Gilbert, id; Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  


b.  Propriety of rating reduction for bilateral hearing loss

Congress has provided that a veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred.  38 U.S.C.A. § 1155.

Special rules apply to ratings that have been in effect for 
five years or more at the time of the reduction.  See 
38 C.F.R. § 3.344(a); see also Kitchens v. Brown, 7 Vet. 
App.320, 324 (1995).  This veteran's 20 percent rating has 
been in effect since July 1, 2004.  Accordingly, the rating 
has not been in effect for five or more years and the special 
rules do not apply.

Procedurally, where a reduction in the evaluation of a 
service-connected disability is considered warranted, and the 
reduction would result in the reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons; the beneficiary 
must be notified at his or her last address of record of the 
action contemplated and furnished detailed reasons therefore, 
and the beneficiary must be given 60 days for the 
presentation of new evidence to show that compensation should 
be continued at the present level.  See 38 C.F.R. § 3.105(e) 
(emphasis added).

Review of the record shows that the RO has not complied with 
the procedures required under 38 C.F.R. § 3.105(e) as 
detailed.  Specifically, there is no evidence of any notice 
whatsoever of the proposed rating reduction between the July 
2006 VA audiological evaluation on the basis of which the 
reduction was made, and the issuance of the August 2006 
rating decision that affected the reduction.    

When an RO makes a rating reduction without following the 
applicable regulations, the reduction is void ab initio.  
Greyzck v. West, 12 Vet. App. 288, 292 (1999).

The Board accordingly finds that the reduction in evaluation 
from 20 percent to 10 percent, effective July 12, 2006, is 
void ab initio.  The veteran is entitled to restoration of 
the 20 percent rating until such time as the notice 
regulations of 38 C.F.R. § 3.105(e) have been complied with.

 
c.  Entitlement to a TDIU

Under the applicable criteria, a TDIU may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided that one of those disabilities is ratable 40 percent 
or more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The veteran has compensable service-connected disabilities as 
follows: chronic bronchitis with asthma (rated as 60 percent 
disabling), headaches (rated as 10 percent disabling), 
tinnitus (rated as10 percent disabling), residuals of right 
knee meniscectomy (rated as 10 percent disabling), DJD of the 
right knee (rated as10 percent disabling), and bilateral 
hearing loss (rated as 10 percent disabling).

The veteran's combined service-connected disability rating 
was 60 percent from July 1, 2004 to November 30, 2005, and is 
currently 80 percent (from December 1, 2005).   He 
accordingly meets the threshold criteria for a TDIU.

For a veteran to prevail on a total rating claim, the record 
must reflect some factor that takes the claimant's case 
outside the norm.  The sole fact that a veteran is unemployed 
or has difficulty finding employment is not enough, since a 
high rating in itself is recognition that the impairment 
makes it difficult to obtain and keep employment; the 
question is whether the claimant is capable of performing the 
physical and mental acts required for employment, not whether 
the claimant can find employment.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  

Consideration may be given to the veteran's education, 
training, and special work experience, but not to his age or 
to impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van Hoose, id 
at 363.

The veteran had a VA medical examination in August 2006 in 
which he reported that he retired from his civil service job 
in the 1980s due to a stroke, and has not worked since then.  
The veteran stated that he has been confined to a wheelchair 
for the past four years due primarily to residuals of his 
stroke, but also by bilateral knee problems (the right knee 
is service-connected, the left knee is not).  He stated that 
he requires round-the-clock aid and attendance from another 
person to perform daily living tasks.

The examiner reviewed the veteran's medical records and noted 
a number of severe and debilitating medical problems.  The 
veteran had a cardiopulmonary arrest with respiratory failure 
in 2005, and he has been diagnosed with coronary artery 
disease since 1998.  The veteran is also diagnosed with 
peripheral vascular disease, which contributes to his 
difficulty walking, and with left-sided hemiparesis residual 
to cerebrovascular accident, particularly in the leg.  The 
veteran is also diagnosed with prostate cancer, 
diverticulitis, hypertension, hyperlipidemia, and insulin-
dependent diabetes mellitus.  The veteran has a history of 
cervical spine disease and history of chronic obstructive 
pulmonary disorder.  Finally, the veteran has secondary 
neuropathy that contributes to difficulty walking and renal 
insufficiency, and also has secondary diabetic retinopathy 
affecting his ability to see. 

The examiner stated that the veteran's service-connected 
medical problems do not significantly impact his ability to 
obtain or maintain gainful employment, as none of those 
disabilities, in and of themselves or combined, are 
debilitating.  Although the service-connected right knee 
problems would preclude heavy physical labor, the veteran by 
training and education performed sedentary work before he was 
forced to retire due to a stroke; that type of work would be 
very manageable given the service-connected disabilities.  
 
The veteran testified before the Board that he is wheelchair-
bound because of the service-connected right knee disorder, 
together with the service-connected bronchitis and asthma.

The Board has carefully considered the evidence of record, 
and finds that the criteria for a TDIU are not met.  The 
evidence clearly shows that the veteran is unemployed and 
unemployable, but the evidence does not show that his 
service-connected disabilities, alone, make him so.  The VA 
examiner stated persuasively that the veteran's service-
connected disabilities do not preclude him from working at 
the sedentary vocations that he practiced before his stroke, 
for which his education and training suit him.  Rather, the 
veteran is unemployable because of his significant 
nonservice-connected disabilities. 

Based on the evidence and analysis above, the Board finds 
that the claim for a TDIU must be denied.

In arriving at this decision, the Board has considered the 
benefit-of-the-doubt rule.  However, in this case the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. 
App. at 55.  


ORDER

A compensable evaluation for the service-connected pruritus 
ani is denied.

A compensable evaluation for the service-connected 
postoperative bilateral inguinal hernias is denied.

An evaluation in excess of 10 percent for the service-
connected headaches is denied.

An evaluation in excess of 60 percent for the service-
connected chronic bronchitis with asthma is denied.

A compensable evaluation for the service-connected residuals 
of papilloma removal, right palate is denied.

An evaluation in excess of 10 percent for the service-
connected residuals of meniscectomy, right knee is denied.

An evaluation in excess of 10 percent for the service-
connected degenerative joint disease of the right knee is 
denied.

The reduction of evaluation of the service-connected 
bilateral hearing loss from 20 percent to 10 percent, 
effective July 12, 2006, is voided, and the 20 percent rating 
is restored without interruption.

Entitlement to a TDIU is denied.


REMAND

The Board's action above voided the reduction of the 
veteran's service-connected bilateral hearing loss because 
the procedures governing rating reductions were not complied 
with prior to the reduction.  The issue is accordingly 
remanded to the RO for notice to the veteran compliant with 
the provisions of C.F.R. § 3.105(e).

Further, since the Board has restored the 20 percent rating, 
the veteran's claim for an evaluation in excess of 20 percent 
remains unresolved pending readjudication after adequate 
notice is provided. 
 
Accordingly, the case is REMANDED for the following action:

1. The RO must notify the veteran of a 
proposed reduction in the 20 percent 
evaluation for service-connected bilateral 
hearing loss, and must afford the veteran 
a period of 60 days in which to present 
evidence showing why the disability should 
be continued at the 20 percent level.

2.  After the 60-day period has expired, 
the RO should readjudicate the issue of 
evaluation of the service-connected 
bilateral hearing loss, based on all 
evidence of record.

3.  If the issue is not resolved in a 
manner fully favorable to the veteran, the 
RO should issue the veteran and his 
representative an SSOC and provide them 
the requisite period to respond.  
Thereafter, the file should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


